Name: Commission Regulation (EC) No 1000/98 of 13 May 1998 amending Annexes I and II to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (Text with EEA relevance)
 Type: Regulation
 Subject Matter: NA;  animal product;  health;  agricultural policy;  deterioration of the environment
 Date Published: nan

 14.5.1998 EN Official Journal of the European Communities L 142/18 COMMISSION REGULATION (EC) No 1000/98 of 13 May 1998 amending Annexes I and II to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (1), as last amended by Commission Regulation (EC) No 613/98 (2), and in particular Articles 6, 7 and 8 thereof, Whereas, in accordance with Regulation (EEC) No 2377/90, maximum residue limits must be established progressively for all pharmacologically active substances which are used within the Community in veterinary medicinal products intended for administration to food-producing animals; Whereas maximum residue limits should be established only after the examination within the Committee for Veterinary Medicinal Products of all the relevant information concerning the safety of residues of the substance concerned for the consumer of foodstuffs of animal origin and the impact of residues on the industrial processing of foodstuffs; Whereas, in establishing maximum residue limits for residues of veterinary medicinal products in foodstuffs of animal origin, it is necessary to specify the animal species in which residues may be present, the levels which may be present in each of the relevant meat tissues obtained from the treated animal (target tissue) and the nature of the residue which is relevant for the monitoring of residues (marker residue); Whereas, for the control of residues, as provided for in appropriate Community legislation, maximum residue limits should usually be established for the target tissues of liver or kidney, whereas, however, the liver and kidney are frequently removed from carcases moving in international trade, and maximum residue limits should therefore also always be established for muscle or fat tissues; Whereas, in the case of veterinary medicinal products intended for use in laying birds, lactating animals or honey bees, maximum residue limits must also be established for eggs, milk or honey; Whereas thiabendazole, flubendazole, thiamphenicol, doxycycline and oxibendazole should be inserted into Annex I to Regulation (EEC) No 2377/90; Whereas sodium selenite, sodium selenate and potassium selenate should be inserted into Annex II to Regulation (EEC) No 2377/90; Whereas a period of 60 days should be allowed before the entry into force of this Regulation in order to allow Member States to make any adjustment which may be necessary to the authorisations to place the veterinary medicinal products concerned on the market which have been granted in accordance with Council Directive 81/851 /EEC (3), as last amended by Directive 93/40/EEC (4), to take account of the provisions of this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Veterinary Medicinal Products, HAS ADOPTED THE FOLLOWING REGULATION: Article 1 Annexes I and II to Regulation (EEC) No 2377/90 are hereby amended as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the 60th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 1998. For the Commission Martin BANGEMANN Member of the Commission (1) OJ L 224, 18. 8. 1990, p. 1. (2) OJ L 82, 19. 3. 1998, p. 14. (3) OJ L 317, 6. 11. 1981, p. 1. (4) OJ L 214, 24. 8. 1993, p. 31. ANNEX A. Annex I to Regulation (EEC) No 2377/90 is amended as follows: 1. Anti-infectious agents 1.2. Antibiotics 1.2.6. Tetracyclines Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Doxycycline Doxycycline Bovine 100 Ã ¼g/kg Muscle 300 Ã ¼g/kg Liver 600 Ã ¼g/kg Kidney Porcine, poultry 100 Ã ¼g/kg Muscle 300 Ã ¼g/kg Skin and fat 300 Ã ¼g/kg Liver 600 Ã ¼g/kg Kidney 1.2.7. Thiamphenicol and related compounds Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Thiamphenicol Thiamphenicol Bovine 50 Ã ¼g/kg Muscle 50 Ã ¼g/kg Fat 50 Ã ¼g/kg Liver 50 Ã ¼g/kg Kidney 50 Ã ¼g/kg Milk Chicken: Not for use in animals from which eggs are produced for human consumption 50 Ã ¼g/kg Muscle 50 Ã ¼g/kg Skin and fat 50 Ã ¼g/kg Liver 50 Ã ¼g/kg Kidney 2.1.3. Benzimidazoles and pro-benzimidazoles Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Flubendazole Sum of flubendazole and (2-amino 1 H-benzimid-azol-5-yl) (4 flurorophenyl)methanone Porcine, chicken, game birds 50 U £/kg Skin and fat 400 Ã ¼g/kg Liver 300 Ã ¼g/kg Kidney Flubendazole Chicken 400 Ã ¼g/kg Eggs Oxibendazole Oxibendazole Porcine 100 Ã ¼g/kg Muscle 500 Ã ¼g/kg Skin and fat 200 Ã ¼g /kg Liver 100 Ã ¼g/kg Kidney Thiabendazole Sum of thiabendazole and 5-hydroxythia-bendazole Bovine 100 Ã ¼g /kg Muscle 100 Ã ¼g/kg Fat 100 Ã ¼g/kg Liver 100 Ã ¼g/kg Kidney 100 Ã ¼g /kg Milk B. Annex II to Regulation (EEC) No 2377/90 is amended as follows: 1. Inorganic chemicals Pharmacologically active substance(s) Animal species Other provisions Potassium selenate All food producing species Sodium selenate All food producing species Sodium selenete All food producing species